DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/21 , 1/28/21   and 10/9/20 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1, 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,812,021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/928,092
10,812,021
1. A solid state power amplifier (SSPA) comprising:  a solid state amplifier;

a waveguide that forms a hollow waveguide channel, the hollow waveguide channel configured to propagate an amplified signal from the solid state amplifier; and

an antenna structure inside the hollow waveguide channel that is
 configured to transition the amplified signal from the solid state amplifier to the hollow waveguide channel.
1. A solid state power amplifier (SSPA) comprising: a solid state amplifier; an input port and an output port; a waveguide channel configured to propagate an input signal from the input port to the solid state amplifier and configured to propagate an amplified signal from the solid state amplifier to the output port, wherein the waveguide channel forms a hollow waveguide; an input antenna structure inside the waveguide channel that is configured to transition the input signal from the waveguide channel to the solid state amplifier; and an output antenna structure inside the waveguide channel that is configured to transition the amplified signal from the solid state amplifier to the waveguide channel.
8. The SSPA of claim 1, wherein the antenna structure further comprises a signal conductor and a ground conductor.
2. The SSPA of claim 1 wherein the input antenna structure further comprises an input signal conductor and an input ground conductor.
 9. The SSPA of claim 8, wherein the signal conductor and the ground conductor are on opposing faces of a substrate.
3. The SSPA of claim 2 wherein the input signal conductor and the input ground conductor are on opposing faces of a substrate.
10. |The SSPA of claim 9, wherein the signal conductor and ground conductor are separated by air.
4. The SSPA of claim 3 wherein the input signal conductor and the input ground conductor are separated by air.
11. The SSPA of claim 1, wherein the antenna structure is thermally coupled to one or more walls of the waveguide.
6. The SSPA of claim 1 wherein at least one of the input antenna structure and the output antenna structure are thermally coupled to one or more walls of the waveguide channel.

7. The SSPA of claim 1 wherein the solid state amplifier comprises a monolithic microwave integrated circuit (MMIC) amplifier.
8. The SSPA of claim 7 wherein the MMIC amplifier comprises a gallium nitride (GaN)-based MMIC.
14. A solid state power amplifier (SSPA) comprising: a solid state amplifier; a waveguide that forms a hollow waveguide channel, the hollow waveguide channel configured to propagate a signal to the solid state amplifier; and an antenna structure inside the hollow waveguide channel that is configured to transition the signal from the hollow waveguide channel to the solid state amplifier.
1. A solid state power amplifier (SSPA) comprising: a solid state amplifier; an input port and an output port; a waveguide channel configured to propagate an input signal from the input port to the solid state amplifier and configured to propagate an amplified signal from the solid state amplifier to the output port, wherein the waveguide channel forms a hollow waveguide; an input antenna structure inside the waveguide channel that is configured to transition the input signal from the waveguide channel to the solid state amplifier; and an output antenna structure inside the waveguide channel that is configured to transition the amplified signal from the solid state amplifier to the waveguide channel.



Allowable Subject Matter
Claims 2-7 and 15-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





October 21,  2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843